          Case 3:19-cv-00334-KGB Document 6 Filed 01/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ROBERT TAYLOR                                                                          PLAINTIFF
ADC #091545

v.                                Case No. 3:19-cv-00334-KGB

KEVIN MOLDER, Sheriff,
Poinsett County Detention Center, et al.                                           DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 4). Plaintiff Robert Taylor has not filed any

objections, and the time to file objections has passed. Accordingly, after careful consideration, the

Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Id.). The Court

dismisses without prejudice Mr. Taylor’s complaint for failure to state a claim upon which relief

may be granted. Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

Additionally, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and the accompanying Judgment would not be taken in good faith.

       It is so ordered this the 15th day of January, 2021.



                                                              _____________________________
                                                              Kristine G. Baker
                                                              United States District Judge
